COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                     01-18-00413-CV
 Style:                            In the Interest of L.M.N. aka L.N., D.Y.L.N., and J.J.L.N. aka J.L.L., Children
 Date motion filed:                September 24, 2018
 Type of motion:                   Unopposed Motion to Exceed Word Limit Under TRAP 9.4(i)
 Party filing motion:              Appellee
 Document to be filed:             Appellee’s brief

Is appeal accelerated?       Yes

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                       Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                   If document is to be filed, document due:
                    The Court will not grant additional motions to extend time.
           Denied
           Dismissed
           Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                    Acting individually              Acting for the Court


Date: September 27, 2018